                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                       DOCKET NO. 3:18-cv-00440-MOC-DSC

 PASHEENA DAYS                                          )
 WESLEY E. DAYS,                                        )
                                                        )
 Plaintiffs,                                            )
                                                        )
 vs.                                                    )
                                                        )              ORDER
 BAYVIEW LOAN SERVICING, LLC et al.,                    )
                                                        )
                                                        )
 Defendants.                                            )

        THIS MATTER is before the Court on Bayview Defendants’ Motion for an Order under

Document #68. (Doc. No. 83). Because Plaintiffs’ Motion for an Order under Document #68 is

essentially a Motion to Amend the Complaint and the Court granted Plaintiff’s Motion to Amend

their Complaint (Doc. No. 89) on November 23, 2020 (Doc. No. 95), the Motion for an Order

under Document #68 is MOOT.

                                        ORDER

        IT IS, THEREFORE, ORDERED that

        1.     Plaintiffs’ pro se Motion for an Order under Document #68 (Doc. No. 83) is

               MOOT.

                                      Signed: December 28, 2020




                                             -1-



       Case 3:18-cv-00440-MOC-DSC Document 113 Filed 12/28/20 Page 1 of 1
